Citation Nr: 0826040	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a residual 
disability due to measles/rubella.

2.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a residual disability due to measles and/or rubella in-
service.

2.  There is no competent medical evidence which relates the 
arthritis to the measles and/or rubella or any other incident 
in service.

3.  The veteran is not shown to have a diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  A residual disability, to include arthritis, due to 
measles/rubella was not incurred in or aggravated by active 
service, nor may service connection for arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2. PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.     38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis - Residuals of Measles/Rubella

The veteran contends that he has arthritis due to rubella and 
measles in service, and therefore, service connection is 
warranted.  In his July 2004 formal application, the veteran 
listed his claim as follows: measles, treated in "61" at 
the San Diego NTC; "3-day measles" rubella, "61" to 
"64," treated at Portsmouth NH; and "arthralgia, neuritis 
arthritis due to Rubella (hands, arms, wrists, fingers)," 
with no treatment date specified, though he listed his then-
current, private doctors, Dr. J. S. and Dr. V.

There is evidence of a current diagnosis of arthritis.  In an 
x-ray exam taken May 2004 of both his right and left hand, 
again at a private hospital, joint narrowing especially of 
the 2nd and 3rd digits, compatible with osteoarthritis was 
found.

There is evidence of treatment of rubella in service.  In 
February 1961, the veteran was treated for "rash over body 
and fever.  Exam revealed typical rubella rash with mild 
fever".  Two days later, an entry in his treatment records 
said "to duty, well."  Lab tests in April 2005 confirmed 
that the veteran had been infected with rubella in the past. 

The Board notes the veteran has not claimed any residual 
disability, other than arthritis, as being due to this in-
service incident of rubella.  Nor has the veteran claimed his 
arthritis is due to any other in-service incident, injury, or 
disease.

There is no competent evidence which relates the arthritis to 
the in-service rubella.  Private medical reports dated from 
2004 and 2005 do not include any opinion as to the origin or 
etiology of the arthritis.  There is probative evidence which 
establishes that the arthritis is not due to rubella.  The 
veteran was afforded a VA examination in April 2005 to 
determine the nature and etiology of the residuals of 
measles/rubella and to determine if the veteran's arthritis 
was caused by the rubella in service.  The examiner reviewed 
the claims folder, including the service treatment records, 
noting the February 1961 treatment for rubella, private 
medical records and an article from the Arthritis Center of 
Riverside that mentioned a possible connection between 
arthritis and rubella.  The examiner stated that he was 
unaware of any direct connection between rubella and chronic 
or long-term inflammation of the joints consistent with the 
development of chronic arthritis.  The examiner consulted an 
infectious disease specialist on staff at the VA who noted 
there was no documented evidence that the acute phase of 
rubella results in long term damage to joints suggestive of 
degenerative arthritis or rheumatoid arthritis.  Consistent 
with the advice of the infectious disease specialist, the 
examiner opined that there is no nexus between the veteran's 
in-service episode of rubella and his current arthralgia, 
arthritis, and neuritis conditions in his joints.  

The Board further notes there was no diagnosis of the 
arthritis within one year of discharge.  Instead, nearly 
forty years passed before the arthritis was found in May 
2004.  A significant lapse in time between service and post-
service medical treatment may be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran's own assertions that his current arthritis is 
related to his bout of rubella in service are acknowledged, 
however they are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not establish that 
the veteran has the expertise to render a medical opinion, 
and he has not submitted any medical evidence to support his 
contentions.  The Board acknowledges the veteran was trained 
as a corpsman in a sixteen week course in 1961, his first 
year of service.  Because there is no evidence of more 
extensive or current medical training, the Board does not 
find the veteran's 1961 corpsman training sufficient to 
establish the veteran as his own medical expert for the 
purposes of this claim. 

Rather, for the consideration of the Board, the veteran 
submitted two articles, printed from the internet.  The first 
article from the Arthritis Center of Riverside California 
lists many viruses that are "implicated" in arthritis, 
which includes rubella, and then discusses generally the 
different types of arthritis and the Center's experience with 
different treatments.  There is no evidence the veteran 
himself ever received treatment at this center.  The second 
article is attributed to the National Foundation for 
Infectious Diseases, Bethesda, Maryland, and it discusses 
rubella ("also called German measles") generally, from the 
symptoms to its treatment and the significance of its 
vaccine.

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts.  Wallin v. West, 11 
Vet. App, 509 (1998).  Here, the cited summaries, even if 
they could be considered "treatises," as proffered by the 
veteran are not combined with an opinion of a medical 
professional.  This evidence does not establish that his 
arthritis is related to his service.

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
residual disability, to include arthritis, due to 
rubella/measles.  Therefore, the benefit-of-the-doubt rule is 
not applicable.  The appeal is denied.

Analysis - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

The veteran does not currently have a diagnosis of PTSD.  The 
medical evidence is negative for a diagnosis of or even 
treatment for PTSD, to include any symptoms associated with 
PTSD.  The veteran did not identify any treatment for PTSD.  
While the veteran has alleged experiencing in-service 
stressors, he has not   submitted medical evidence that he 
currently suffers from  PTSD.  Therefore, without a current 
diagnosis, the veteran's claim of entitlement to service 
connection for PTSD must be denied.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  Again, while the Board 
acknowledges that the veteran did receive medical training in 
1961 during the sixteen week course, there is no evidence of 
any training in psychiatry or psychology that would render 
him able to diagnose a psychiatric disorder such as PTSD.  
Espiritu, 2 Vet. App. at 492.  

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The RO 
obtained private treatment records as identified by the 
veteran.  There is no identified relevant evidence that has 
not been accounted for.

The Board notes the veteran was not afforded a VA examination 
in connection with his claim for service connection for PTSD.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law. An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination is not needed in this case for PTSD, because 
there are no current symptoms or diagnosis of PTSD; thus, no 
evidence of a current disability.  Under the circumstances, 
the Board finds that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
the claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  





	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for a residual disability 
to include arthritis due to measles/rubella is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


